JAMES E. JOHNSON                             THE CITY OF NEW YORK                              MICHAEL PANTALONY
Corporation Counsel                                                                                Tel.: (212) 356-8761
                                            LAW DEPARTMENT                                       mpantalo@law.nyc.gov
                                                100 CHURCH STREET
                                                NEW YORK, NY 10007


                                                                     December 23, 2019


        By ECF
        Hon. Jesse M. Furman, U.S.D.J.
        United States District Court
        Southern District of New York
        40 Center Street, Room 2202
        New York, NY 10007

                       Re:     V.B., et al. v. NYC Dep’t of Educ., et al., 19-cv-11226 (JMF)

        Dear Judge Furman:

                I am a Special Assistant Corporation Counsel in the office of Corporation Counsel James
        E. Johnson, newly assigned attorney for Defendants in the above-referenced action wherein
        Plaintiff seeks relief for alleged violations under the Individuals with Disabilities Education Act,
        20 U.S.C. §1400, et seq., and Section 504 of the Rehabilitation Act, 29 U.S.C. §701. I write to
        respectfully request: (1) a 17-day extension of time for the parties to submit a joint letter
        pursuant to the Court’s Order dated December 10, 2019 (ECF No. 10) from December 24, 2019
        to January 10, 2020; and (2) a 30-day extension of Defendants’ time to respond to the Complaint
        from January 2, 2020 to February 3, 2020.

                Pursuant to Your Honor’s Order dated December 10, 2019, the parties are required to
        submit a joint letter on whether there is any need for discovery or an initial conference within
        two weeks of the date of the Order—or by tomorrow, December 24, 2019. Meanwhile, the
        Complaint was served on December 11, 2019, making a response due January 2, 2020. This is
        the first request for an extension of time to submit a joint letter and respond to the Complaint.
        The requested extensions would provide Defendants with sufficient time to obtain the files,
        review the underlying administrative records of the various impartial due process hearings
        implicated in the Complaint, and discuss with Plaintiff whether discovery and an initial
        conference are needed and whether settlement is possible. Additional time is needed because the
        matter was only assigned to me late on Friday afternoon, December 20, 2019, and I will be out of
        the office beginning tomorrow for the Christmas Holiday. I have communicated with Elisa
        Hyman, Esq., and Erin O’Connor, Esq., and Plaintiff consents to these requests.
       Thank you for considering these two requests. I apologize for the lateness of the first
request and any resulting inconvenience.


                                                  Respectfully submitted,

                                                  /s/
                                                  Michael Pantalony
cc:    Elisa Hyman (via ECF)
       Attorney for Plaintiff


                 The deadline to file the joint letter is hereby EXTENDED, nunc pro tunc,
                 to January 10, 2020. The deadline to respond to the complaint is also
                 EXTENDED to February 3, 2020. The Clerk of Court is directed to
                 terminate ECF No. 16. SO ORDERED.


                                December 30, 2019




                                              2
